Citation Nr: 1618652	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-45 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include a hyperventilation disorder.   

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for diabetes mellitus type II (diabetes) as due to herbicide exposure.  

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to an increased rating for rheumatoid arthritis (multiple joint pain), currently rated as 40 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1972 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The April 2010 decision denied service connection for diabetes, and denied the claim to reopen service connection for a psychiatric disorder.  The September 2012 decision denied service connection for a right leg disorder, the claim to reopen service connection for hyperventilation, and the increased rating claim for rheumatoid arthritis.  

In November 2015, the Veteran testified before the undersigned at a Board hearing convened in Washington, D.C.  A transcript of the hearing has been included in the record.  

With respect to the Veteran's claim regarding a psychiatric disorder, the Veteran has asserted that he has developed multiple psychiatric problems, to include hyperventilation, posttraumatic stress disorder (PTSD), anxiety, and depressive disorders, due to service and to other service-connected disorders.  As such, the claim has been styled as a service connection claim for any acquired psychiatric disorder diagnosed during the appeal, rather than as one for any one particular psychiatric disorder (e.g., anxiety).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The record consists entirely of electronic claims files and has been reviewed.  New documentation has not been included in the record since the most recent statements of the case (SOCs) issued in June 2015.  

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work because of symptomatology associated with his multiple joint pain disability.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board. See id.

In the decision below, the Board will reopen the claim to service connection for an acquired psychiatric disorder, and then decide the underlying service connection claim along with the service connection claims for diabetes and a right leg disorder.  The increased rating claim for rheumatoid arthritis, along with the TDIU claim, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

In November 2010, the Veteran claimed service connection for a left knee disorder.  During the November 2015 testimony before the Board, the Veteran raised the issue of service connection for lower extremity peripheral neuropathy.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In June 2008, a claim to reopen service connection for an acquired psychiatric disorder was denied.  The Veteran filed a notice of disagreement (NOD) against the decision but did not perfect an appeal to the Board. 

2.  Evidence received since June 2008 relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

3.  The medical evidence of record relates the Veteran's depression to his service-connected rheumatoid arthritis disability.  

4.  There is no evidence of a right leg disability separate from the already service-connected right knee disability associated with the service-connected multiple joint stiffness.  

5.  The Veteran's service personnel records confirm that he was in the Republic of Vietnam, and specifically the 95th Medical WC Hospital in DaNang, in September 1972.
   
CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying a service connection claim for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  Depression is proximately due to, or the result of, the Veteran's service-connected rheumatoid arthritis disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).
4.  A right leg disability (other than the already service-connected right knee disability) was not incurred or aggravated in the Veteran's active duty service; nor is one is not proximately due to, or the result of, the Veteran's service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  Diabetes is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim to Reopen Service Connection

The Veteran contends that he has an acquired psychiatric disorder as the result of service, and as the result of service-connected disability (rheumatoid arthritis and dysentery).     

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The Veteran's claim to service connection for an acquired psychiatric disorder has been denied by multiple Board and RO rating decisions dated from July 1981 to June 2008.  Each of these decisions became final because each was unappealed to either the Board or the U.S. Court of Appeals for Veterans Claims.  The most recent final decision was issued by the RO in June 2008.  38 C.F.R. §§ 3.156, 20.200, 20.1100.    

In the June 2008 final decision denying service connection for an acquired psychiatric disorder (PTSD), the RO considered service treatment records (STRs) noting the Veteran's active addiction to heroin prior to and during service, noting his complains of psychiatric symptoms, and noting the in-service diagnosis of hyperventilation syndrome; personnel records noting that the Veteran was hospitalized for several months in naval drug rehabilitation programs during his several-month enlistment; VA treatment records noting the Veteran's treatment for psychiatric problems since the 1970s; and the Veteran's lay assertions that he developed psychiatric problems while on active duty.  Based on this evidence, the RO denied the Veteran's claim in June 2008.  

Final decisions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  In June 2008, the Veteran was advised of the rating decision and of his appellate rights.  Although the Veteran filed a NOD against the decision, after which a statement of the case was issued, he did not appeal the decision to the Board by filing a timely substantive appeal.  Rather, several months after the appeal period was over, the Veteran filed another claim to service connection for an acquired psychiatric disorder in December 2009, which became the claim to reopen now currently on appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed a claim to reopen service connection for an acquired psychiatric disorder (anxiety) in December 2009.  Additional evidence has been submitted into the record since then.  The record has received additional lay statements from the Veteran, to include his November 2015 Board hearing testimony, in which he reiterates that onset of his psychiatric problems occurred during active service.  The record also contains additional VA treatment records and reports noting the continuing treatment of the Veteran's psychiatric problems.  And the record contains an August 2013 VA compensation examination report (conducted by QTC Medical Services) detailing the Veteran's psychiatric history and current disability, and an October 2013 medical opinion from the examining psychiatrist who found depression, not otherwise specified, due to symptoms caused by service-connected rheumatoid arthritis.  

The evidence received since the claim to reopen service connection in December 2009 (i.e., the evidence received since the final June 2008 rating decision) is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the positive VA medical nexus opinion provided in October 2013 is material evidence inasmuch as the statement from a psychiatrist tends to corroborate an aspect of the Veteran's claim, that he has psychiatric problems as the result of service-connected disability.    

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a relationship between current psychiatric problems and service-connected disability) necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


II.  The Claims to Service Connection

      Psychiatric Disability 

Since the Veteran filed his claim to reopen service connection for an acquired psychiatric disorder in December 2009, one medical opinion commenting on the underlying claim has been included in the record.  That opinion - dated in October 2013 - supports the Veteran's claim to service connection by stating that the Veteran's diagnosed depression is as likely as not due to symptoms caused by service-connected rheumatoid arthritis.  

In the August 2013 examination report, on which the October 2013 opinion is based, the examining psychiatrist indicated a review of the claims file, an examination of the Veteran, an interview of the Veteran, and detailed in writing the Veteran's psychiatric history and his current psychiatric disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The psychiatrist's opinion is therefore of probative value.  As the supportive opinion is not challenged by other medical nexus evidence dated during the appeal period (i.e., since December 2009), the evidence of record supports a grant of service connection for depression, as secondary to the service-connected disability.

	Right Leg Disability

The Veteran claims that he incurred a right leg disability - and specifically a knee disorder - during service.  He also claims that he also developed a right knee disorder as a result of service-connected rheumatoid arthritis.  

By history, in April 1973, the Veteran was granted service connection for multiple joint stiffness and pain, rated as rheumatoid arthritis, based in large part due to his in-service complaints of knee pain.  Subsequent rating decisions, e.g., those dated in October 2000, December 2008, and April 2010, include symptoms related to the knee in finding appropriate ratings for the service-connected joint pain.  Notably, a March 2014 VA examination report (provided by QTC Medical Services) indicated that the Veteran's total knee arthroplasty was related to service-connected rheumatoid arthritis, and he was awarded a 13-month temporary total rating for recovery from the May 2014 knee surgery.  And in that decision, the RO awarded service connection for a scar that resulted from the knee surgery, and provided a separate noncompensable rating for the scar.  

In effect, the RO has already awarded service connection for the right knee disability for which the Veteran continues to claim service connection.  There is no evidence of any other pathology of the right leg that is not considered part of the already service-connected disability.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of a separate disability apart from that which is already service-connected, additional service connection must be denied.

	Diabetes

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  This list includes diabetes mellitus type II.   

The record documents that the Veteran has been diagnosed during the appeal period with diabetes at a compensable degree.  38 C.F.R. § 3.307(a)(6)(ii).  VA treatment records repeatedly note the diagnosis of diabetes, note medical management of the Veteran's diet, and note the prescription of oral agents for the disorder.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The record also documents that the Veteran visited Vietnam landmass in September 1972.  During his Board hearing, the Veteran described being flown from his attached ship to a U.S. medical facility in Danang, Vietnam.  Service personnel records (SPRs) corroborate his claim.  The records indicate that, after completing basic training, the Veteran was attached to the USS Dewey.  Soon thereafter he was transferred to the USS Hancock, from which he was transported to a medical hospital in DaNang.  After several days in DaNang, the Veteran was then transferred to medical facilities in Subic Bay, Philippines, Jacksonville, Florida, and then, just prior to service discharge, to a VA facility in Virginia.  

The Veteran testified during his hearing that he was transferred from his ship to Danang for treatment of a right knee injury.  Neither the STRs nor the SPRs substantiate his claim with regard to the right knee.  Rather, the records indicate that the multiple transfers in 1972-73 were effected in an effort to treat the Veteran's active heroin addiction which, to his credit, he reported to military authorities on his February 1972 enlistment report of medical history.  Nevertheless, irrespective of the reason for visitation to Vietnam, the evidence is clear he did visit Vietnam.  As such, the Veteran's diabetes is presumptively related to active service.  38 C.F.R. §§ 3.307, 3.309.     

ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  

Entitlement to secondary service connection for depression, not otherwise specified, is granted.  

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for diabetes mellitus, type II is granted.  
REMAND

Rheumatoid arthritis is rated under Diagnostic Code (DC) 5002 of 38 C.F.R. § 4.71a.  This provision authorizes disability ratings of 20, 40, 60, and 100 percent.  The Veteran has been rated as 40 percent disabled during the appeal period.  As such, the question before the Board is whether a 60 or 100 percent rating is warranted under this provision.  

To rate the Veteran as 60 percent disabled under DC 5002, the evidence must indicate an "active process" causing weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  To rate the Veteran as 100 percent disabled under DC 5002, the evidence must indicate an "active process" causing constitutional manifestations associated with active joint involvement which are totally incapacitating.  

Additional medical inquiry is warranted here because the evidence is not clear regarding whether, during the appeal period (i.e., since November 2010), the Veteran's rheumatoid arthritis has been an "active process", and if so, whether the "active process" has caused anemia, weight loss, severe impairment of health, or severely incapacitating exacerbations.  The examination reports dated since 2010 have been inconsistent regarding these issues (e.g., multiple conflicting responses in March 2014 and April 2015 reports regarding whether the Veteran has "active process" rheumatoid arthritis, has anemia, or has incapacitating exacerbations).  

Based on the Veteran's assertions regarding his unemployability due to service-connected disorders, the AOJ should also address the issue of whether a TDIU is warranted in this matter.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, any outstanding VA medical evidence should be included in the claims file.  The most recent VA treatment records are dated in June 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Attempt to obtain and associate with the claims folder any outstanding VA evidence.  The most recent VA treatment records are dated in June 2014.  If attempts to find the additional information are unsuccessful, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his rheumatoid arthritis during the appeal period.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then respond to the following inquiries.

(a)  Has the Veteran's rheumatoid arthritis been "active process" at any time since November 2010? 

(b)  If the response to (a) is affirmative, please answer whether, at any time since November 2010, "active process" rheumatoid arthritis has caused:

(i)  anemia;
(ii)  weight loss;
(iii)  severe impairment of health; or 
(iv)  severely incapacitating exacerbations.

(c)  The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

4.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After all the above development has been completed, readjudicate the claims on appeal, to include the claim to a TDIU.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


